Name: 2003/840/EC: Council Decision of 17 November 2003 relating to the conclusion on behalf of the European Community of Council of Europe Convention No 180 on information and legal cooperation on information society services
 Type: Decision
 Subject Matter: cooperation policy;  marketing;  information and information processing;  documentation;  executive power and public service
 Date Published: 2003-12-06

 Avis juridique important|32003D08402003/840/EC: Council Decision of 17 November 2003 relating to the conclusion on behalf of the European Community of Council of Europe Convention No 180 on information and legal cooperation on information society services Official Journal L 321 , 06/12/2003 P. 0041 - 0042Council Decisionof 17 November 2003relating to the conclusion on behalf of the European Community of Council of Europe Convention No 180 on information and legal cooperation on information society services(2003/840/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, thereof,Having regard to the proposal from the Commission,Whereas:(1) Council of Europe Convention No 180 on information and legal cooperation on information society services (Convention) sets up an international system of prior notification and administrative cooperation specifically aimed at information society services.(2) As information society services are provided at a distance, by electronic means and at the individual request of a recipient of services (according to the definition set out in Article 2 of the Convention) they are services which are provided without requiring physical travel by either the service provider or the recipient. For this reason, they are subject to the common commercial policy and fall under the exclusive competence of the European Community, pursuant to Opinion 1/94 of the Court of Justice of the European Communities, regarding the World Trade Organisation(1).(3) Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services(2), operational since 1999, has been an extremely positive experience as a mechanism for prior information and administrative dialogue in the field of on-line services.(4) A similar international mechanism should be quickly established within the Council of Europe, in which it is in the Community's direct interest to participate. Such a mechanism would allow it to be regularly informed about regulatory initiatives being prepared in other countries and then, if appropriate, to express its observations on drafts which could have grave legal and economic implications in the context of on-line activities.(5) In practice, such participation would be based on the operational mechanism set up in 1983 by Directive 83/189/EEC, later repealed and replaced by Directive 98/34/EC, and would, in particular, avoid any additional notification burden on Member States over and above that already incumbent on them by virtue of Directive 98/34/EC.(6) The Convention should be approved,HAS DECIDED AS FOLLOWS:Article 1Council of Europe Convention No 180 on information and legal cooperation on information society services is hereby approved on behalf of the Community.The text of the Convention is annexed to this Decision(3).Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Convention in order to bind the Community.Article 3This Decision will be published in the Official Journal of the European Union.Done at Brussels, 17 November 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion of the Court of 15 November 1994, [1994] ECR, p. I-5267.(2) OJ L 204, 21.7.1998, p. 37. Directive as amended by Directive 98/48/EC of the European Parliament and of the Council (OJ L 217, 5.8.1998, p. 18).(3) The text of the Convention as concluded, exists in English and French, both texts being equally authentic.